Case 1:20-cv-01343-RDA-IDD Document 28-6 Filed 02/17/21 Page 1 of 18 PageID# 729




                        EXHIBIT 6
2/17/2021Case     1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 2 of 18 PageID# 730
                                          https://app.pacerpro.com/cases/13110820/print?q=



                                                                   U.S. District Court
                                                        Eastern District of Virginia - (Alexandria)
                                                  CIVIL DOCKET FOR CASE #: 1:20-cv-00484-LO-TCB

      Amazon.Com, Inc. et al v. WDC Holdings LLC et al                                  Date Filed: 04/27/2020
      Assigned to: District Judge Liam O'Grady                                          Jury Demand: Plaintiff
      Referred to: Magistrate Judge Theresa Carroll Buchanan                            Nature of Suit: 470 Racketeer/Corrupt Organization
                                                                                        Jurisdiction: Federal Question
       Case in other court:   4th Circuit, 20-01743
      Cause: 18:1961 Racketeering (RICO) Act

      Plaintiff

      Amazon.Com, Inc.                                                   represented by Travis Stuart Andrews
                                                                                        Gibson Dunn & Crutcher LLP (DC)
                                                                                        1050 Connecticut Ave NW
                                                                                        Washington, DC 20036-5306
                                                                                        202-955-8500
                                                                                        Fax: 202-831-6055
                                                                                        Email: tandrews@gibsondunn.com
                                                                                        TERMINATED: 01/05/2021
                                                                                        LEAD ATTORNEY

                                                                                        Luke Michael Sullivan
                                                                                        Gibson Dunn & Crutcher LLP (DC)
                                                                                        1050 Connecticut Avenue NW
                                                                                        Suite 300
                                                                                        Washington, DC 20036
                                                                                        202-955-8500
                                                                                        Fax: 202-831-6074
                                                                                        Email: lsullivan@gibsondunn.com
                                                                                        ATTORNEY TO BE NOTICED


      Plaintiff

      Amazon Data Services, Inc.                                         represented by Travis Stuart Andrews
                                                                                        (See above for address)
                                                                                        TERMINATED: 01/05/2021
                                                                                        LEAD ATTORNEY

                                                                                        Luke Michael Sullivan
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED


      Defendant

      WDC Holdings LLC                                                   represented by Jeffrey Robin Hamlin
      doing business as                                                                 Ifrah PLLC
      Northstar Commercial Partners                                                     1717 Pennsylvania Avenue NW
                                                                                        Suite 650
                                                                                        Washington, DC 20006
                                                                                        202-600-2076
                                                                                        Fax: 509-749-7057
                                                                                        Email: jhamlin@ifrahlaw.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED


      Defendant

      Brian Watson                                                       represented by Jeffrey Robin Hamlin
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED


      Defendant




https://app.pacerpro.com/cases/13110820/print?q=                                                                                             1/17
2/17/2021Case     1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 3 of 18 PageID# 731
                                          https://app.pacerpro.com/cases/13110820/print?q=

      Sterling NCP FF, LLC                              represented by Jeffrey Robin Hamlin
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


      Defendant

      Manassas NCP FF, LLC                              represented by Jeffrey Robin Hamlin
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


      Defendant

      NSIPI Administrative Manager                      represented by Jeffrey Robin Hamlin
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


      Defendant

      NOVA WPC LLC


      Defendant

      White Peaks Capital LLC


      Defendant

      Villanova Trust


      Defendant

      John Does
      1-20


      Defendant

      Casey Kirschner                                   represented by Casey Kirschner
                                                                       635 N. Alvarado Lane
                                                                       Plymouth, MN 55447
                                                                       PRO SE

                                                                       Scott Jeffrey Pivnick
                                                                       Alston & Bird LLP (DC)
                                                                       950 F St NW
                                                                       Washington, DC 20004-1404
                                                                       202-239-3634
                                                                       Fax: 202-756-3333
                                                                       Email: scott.pivnick@alston.com
                                                                       TERMINATED: 10/28/2020
                                                                       LEAD ATTORNEY


      Defendant




https://app.pacerpro.com/cases/13110820/print?q=                                                         2/17
2/17/2021Case     1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 4 of 18 PageID# 732
                                          https://app.pacerpro.com/cases/13110820/print?q=

      Carleton Nelson                                                           represented by Eric Richard Nitz
                                                                                               MoloLamken LLP (DC)
                                                                                               600 New Hampshire Ave NW
                                                                                               Suite 660
                                                                                               Washington, DC 20037
                                                                                               202-556-2000
                                                                                               Fax: 202-556-2001
                                                                                               Email: enitz@mololamken.com
                                                                                               TERMINATED: 02/08/2021
                                                                                               LEAD ATTORNEY

                                                                                                 Rachel Ross Friedman
                                                                                                 Burr & Forman LLP (Alabama)
                                                                                                 420 North 20th Street
                                                                                                 Suite 3400
                                                                                                 Birmingham, AL 35203
                                                                                                 (205) 458-5267
                                                                                                 Fax: (205) 458-5100
                                                                                                 Email: rfriedman@burr.com
                                                                                                 ATTORNEY TO BE NOTICED


      Defendant

      AllCore Development LLC


      Defendant

      Cheshire Ventures LLC                                                     represented by Eric Richard Nitz
                                                                                               (See above for address)
                                                                                               TERMINATED: 02/08/2021
                                                                                               LEAD ATTORNEY

                                                                                                 Rachel Ross Friedman
                                                                                                 (See above for address)
                                                                                                 LEAD ATTORNEY
                                                                                                 ATTORNEY TO BE NOTICED


      Defendant

      Finbrit Holdings LLC


      Defendant

      Non-party Author of Ex 2                                                  represented by Kevin Bryan Bedell
                                                                                               1309 Capulet Court
                                                                                               McLean, VA 22102
                                                                                               703-963-6118
                                                                                               Email: kbbedell@outlook.com
                                                                                               LEAD ATTORNEY
                                                                                               ATTORNEY TO BE NOTICED



         #                                                             Docket Text                                                        Date Filed

         1   COMPLAINT against John Does, Manassas NCP FF, LLC, NOVA WPC LLC, NSIPI Administrative Manager, Sterling NCP FF,              04/27/2020
             LLC, Villanova Trust, WDC Holdings LLC, Brian Watson, White Peaks Capital LLC, filed by Amazon Data Services, Inc.,
             Amazon.Com, Inc. (Attachments: # 1 Civil Cover Sheet)(rban, ) (Entered: 04/28/2020)

         2   Financial Interest Disclosure Statement (Local Rule 7.1) by Amazon.Com, Inc.. (rban, ) (Entered: 04/28/2020)                 04/27/2020

         3   NOTICE of Appearance by Travis Stuart Andrews on behalf of Amazon Data Services, Inc., Amazon.Com, Inc. (rban, ) (Entered:   04/27/2020
             04/28/2020)

         4   Motion to appear Pro Hac Vice by Elizabeth Petrela Papez and Certification of Local Counsel Travis Andrews by Amazon Data    04/27/2020
             Services, Inc., Amazon.Com, Inc.. (rban, ) (Entered: 04/28/2020)

         5   Motion to appear Pro Hac Vice by Patrick Friel Stokes and Certification of Local Counsel Travis Andrews by Amazon Data       04/27/2020
             Services, Inc., Amazon.Com, Inc.. (rban, ) (Entered: 04/28/2020)

         6   MOTION to Seal by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed Order)(rban, ) (Entered:          04/27/2020
             04/28/2020)

https://app.pacerpro.com/cases/13110820/print?q=                                                                                                  3/17
2/17/2021Case    1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 5 of 18 PageID# 733
                                         https://app.pacerpro.com/cases/13110820/print?q=

         #                                                                Docket Text                                                                   Date Filed

         7   Brief in Support to 6 MOTION to Seal filed by Amazon Data Services, Inc., Amazon.Com, Inc.. (rban, ) (Entered: 04/28/2020)                 04/27/2020

         8   NOTICE of Hearing on Motion 6 MOTION to Seal : Motion Hearing set for 5/1/2020 at 10:00 AM in Alexandria Courtroom 500                     04/27/2020
             before Magistrate Judge Theresa Carroll Buchanan. (rban, ) (Entered: 04/28/2020)

         9   MOTION for Temporary Restraining Order by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed Order)                  04/27/2020
             (rban, ) (Entered: 04/28/2020)

        10   Memorandum in Support re 9 MOTION for Temporary Restraining Order filed by Amazon Data Services, Inc., Amazon.Com, Inc..                   04/27/2020
             (rban, ) (Entered: 04/28/2020)

        11   NOTICE of Hearing on Motion 9 MOTION for Temporary Restraining Order : Motion Hearing set for 5/1/2020 at 10:00 AM in                      04/27/2020
             Alexandria Courtroom 1000 before District Judge Liam O'Grady. (rban, ) (Entered: 04/28/2020)

        12   Declaration of Lora E. Macdonald re 1 Complaint and 9 MOTION for Temporary Restraining Order by Amazon Data Services, Inc.,                04/27/2020
             Amazon.Com, Inc.. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7,
             # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13 Part 1, # 14 Exhibit 13 Part 2, # 15
             Exhibit 13 Part 3, # 16 Exhibit 13 Part 4, # 17 Exhibit 13 Part 5, # 18 Exhibit 13 Part 6, # 19 Exhibit 13 Part 7, # 20 Exhibit 14 Part
             1, # 21 Exhibit 14 Part 2, # 22 Exhibit 14 Part 3, # 23 Exhibit 14 Part 4, # 24 Exhibit 15, # 25 Exhibit 16, # 26 Exhibit 17, # 27
             Exhibit 18, # 28 Exhibit 19, # 29 Exhibit 20, # 30 Exhibit 21, # 31 Exhibit 22, # 32 Exhibit 23, # 33 Exhibit 24, # 34 Exhibit 25, # 35
             Exhibit 26, # 36 Exhibit 27, # 37 Exhibit 28, # 38 Exhibit 29, # 39 Exhibit 30, # 40 Exhibit 31, # 41 Exhibit 32, # 42 Exhibit 33, # 43
             Exhibit 34, # 44 Exhibit 35, # 45 Exhibit 36, # 46 Exhibit 37, # 47 Exhibit 38, # 48 Exhibit 39, # 49 Exhibit 40, # 50 Exhibit 41)(rban,
             ) (Entered: 04/28/2020)

        13   ORDER granting 4 Motion for Pro hac vice of Elizabeth Petrela Papez. Signed by District Judge Liam O'Grady on 4/28/2020. (lcre,            04/28/2020
             )(c/s) (Entered: 04/28/2020)

        14   ORDER granting 5 Motion for Pro hac vice of Patrick Friel Stokes. Signed by District Judge Liam O'Grady on 4/28/2020. (lcre, )             04/28/2020
             (c/s) (Entered: 04/28/2020)

        15   Minute Entry for proceedings held before District Judge Liam O'Grady:Motion Hearing held on 4/28/2020 re 9 MOTION for                      04/28/2020
             Temporary Restraining Order filed by Amazon.Com, Inc., Amazon Data Services, Inc., 6 MOTION to Seal filed by Amazon.Com,
             Inc., Amazon Data Services, Inc., Alexandria. Counsel for Plaintiffs enter their appearance and present arguments. Court grants
             TRO and orders bond. Orders to follow. Set/Reset Hearings:. Preliminary Injunction Hearing set for 5/7/2020 at 02:00 PM via
             teleconference before District Judge Liam O'Grady. (Court Reporter S. Wallace.)(awac, ) (Entered: 04/28/2020)

        16   ORDER granting 9 Motion for TRO. Signed by District Judge Liam O'Grady on 4/28/2020. (cc: via email to Plaintiffs counsel)(awac,           04/28/2020
             ) (Entered: 04/28/2020)

        17   ORDER granting 6 Motion to Seal. Signed by District Judge Liam O'Grady on 4/28/2020. (cc: via email to Plaintiffs)(awac, )                 04/28/2020
             (Entered: 04/28/2020)

        18   Filing fee: $ 400, receipt number 14683084401 (rban, ) (Entered: 04/29/2020)                                                               04/29/2020

        19   Summons Issued as to All Defendants. (rban, ) (Entered: 05/01/2020)                                                                        05/01/2020

        20   MOTION to Modify the April 28, 2020 Ex Parte Protective Order Temporarily Sealing Documents by Amazon Data Services, Inc.,                 05/01/2020
             Amazon.Com, Inc.. (Attachments: # 1 Proposed Order, # 2 Letter)(rban, ) (Entered: 05/01/2020)

        21   Memorandum in Support re 20 MOTION to Modify the April 28, 2020 Ex Parte Protective Order Temporarily Sealing Documents                    05/01/2020
             filed by Amazon Data Services, Inc., Amazon.Com, Inc.. (rban, ) (Entered: 05/01/2020)

        22   Declaration of Travis S. Andrews re 20 MOTION to Modify the April 28, 2020 Ex Parte Protective Order Temporarily Sealing                   05/01/2020
             Documents by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
             4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8)(rban, ) (Entered: 05/01/2020)

        23   NOTICE of Hearing on Motion (rban, ) (Entered: 05/01/2020)                                                                                 05/01/2020

        24   ORDER granting 20 Motion. Signed by District Judge Liam O'Grady on 5/1/2020. (lcre, ) (Entered: 05/01/2020)                                05/01/2020

        25   NOTICE of Appearance by Jeffrey Robin Hamlin on behalf of Brian Watson (rban, ) (Entered: 05/05/2020)                                      05/05/2020

        26   Motion to appear Pro Hac Vice by James M. Trusty and Certification of Local Counsel Jeffrey R. Hamlin by Brian Watson. (rban, )            05/05/2020
             (Entered: 05/05/2020)

        27   Motion to appear Pro Hac Vice by Gregory A. Brower and Certification of Local Counsel Jeffrey R. Hamlin by Brian Watson. (rban,            05/05/2020
             ) (Entered: 05/05/2020)

        28   Motion to appear Pro Hac Vice by Stanley L. Garnett and Certification of Local Counsel Jeffrey R. Hamlin by Brian Watson. (rban, )         05/05/2020
             (Entered: 05/05/2020)

        29   Motion to appear Pro Hac Vice by George Reid Calhoun and Certification of Local Counsel Jeffrey R. Hamlin by Brian Watson.                 05/05/2020
             (rban, ) (Entered: 05/05/2020)


https://app.pacerpro.com/cases/13110820/print?q=                                                                                                                4/17
2/17/2021Case    1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 6 of 18 PageID# 734
                                         https://app.pacerpro.com/cases/13110820/print?q=

         #                                                                Docket Text                                                                  Date Filed

        30   RESPONSE in Opposition re 9 MOTION for Temporary Restraining Order filed by Brian Watson. (rban, ) (Entered: 05/06/2020)                  05/05/2020

        31   MOTION to Continue by Brian Watson. (rban, ) (Entered: 05/06/2020)                                                                        05/05/2020

        32   Filing fee: $ 300.00, receipt number 14683084484 (Fee for 4 Pro Hac Vice Applications.) (rban, ) (Entered: 05/06/2020)                    05/06/2020

        33   ORDER granting in part and denying in part 31 Motion to Continue. The Preliminary Injunction hearing is rescheduled to May 21,            05/06/2020
             2020 at 2:00 p.m. Defendants shall respond in full to Plaintiffs' proposed injunction no later than May 14. 2020. and Plaintiffs shall
             reply by May 18,2020. The motion is denied at this time with respect to the TRO. Signed by District Judge Liam O'Grady on
             5/6/2020. (cc: via email to counsel(awac, ) (Entered: 05/06/2020)

        34   ORDER granting 28 Motion for Pro hac vice of Stanley L. Garnett. Signed by District Judge Liam O'Grady on 5/5/2020. (lcre, )(c/s)         05/06/2020
             (Entered: 05/06/2020)

        35   ORDER granting 27 Motion for Pro hac vice of Gregory A. Brower. Signed by District Judge Liam O'Grady on 5/5/2020. (lcre, )(c/s)          05/06/2020
             (Entered: 05/06/2020)

        36   ORDER granting 26 Motion for Pro hac vice of James M. Trusty. Signed by District Judge Liam O'Grady on 5/5/2020. (lcre, )                 05/06/2020
             (Entered: 05/06/2020)

        37   ORDER granting 29 Motion for Pro hac vice of George Reid Calhoun. Signed by District Judge Liam O'Grady on 5/5/2020. (lcre, )             05/06/2020
             (c/s) (Entered: 05/06/2020)

             TRO BOND in the amount of $2,000,000.00 posted by Amazon Data Services, Inc., Amazon.Com, Inc. (rban, ) (Entered:                         05/11/2020
             05/11/2020)

        38   NOTICE of Appearance by Jeffrey Robin Hamlin on behalf of WDC Holdings LLC (Attachments: # 1 Letter)(lcre, ) (Entered:                    05/13/2020
             05/13/2020)

        39   Brief in Opposition re 9 MOTION for Temporary Restraining Order filed by Brian Watson and WDC Holdings. (Attachments: # 1                 05/14/2020
             Letter)(lcre, ) (Entered: 05/15/2020)

        40   Declaration of Michael A. Freimann re 39 Response in Opposition to Motion by Brian Watson and WDC Holdings. (Attachments: #               05/14/2020
             1 Letter)(lcre, ) (Entered: 05/15/2020)

        41   Supplemental Memorandum in Support of Show Cause Order and MOTION for Preliminary Injunction by Amazon Data Services,                     05/18/2020
             Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed Order, # 2 Escrow Agreement)(rban, ) (Entered: 05/19/2020)

        42   Declaration of Lora E. Macdonald re 41 Supplemental Memorandum in Support of Show Cause Order and MOTION for Preliminary                  05/18/2020
             Injunction by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
             4)(rban, ) (Entered: 05/19/2020)

        43   Declaration of Timothy Lorman re 41 Supplemental Memorandum in Support of Show Cause Order and MOTION for Preliminary                     05/18/2020
             Injunction by Amazon Data Services, Inc., Amazon.Com, Inc.. (rban, ) (Entered: 05/19/2020)

        44   Declaration of Matthew Doden re 41 Supplemental Memorandum in Support of Show Cause Order and MOTION for Preliminary                      05/18/2020
             Injunction by Amazon Data Services, Inc., Amazon.Com, Inc.. (rban, ) (Entered: 05/19/2020)

        45   MOTION for Leave to File an Electronic Copy of a.M4A File by Amazon Data Services, Inc., Amazon.Com, Inc.. (rban, ) (Entered:             05/18/2020
             05/19/2020)

        46   Declaration of Luke Gilpin re 41 Supplemental Memorandum in Support of Show Cause Order and MOTION for Preliminary                        05/18/2020
             Injunction by Amazon Data Services, Inc., Amazon.Com, Inc.. (rban, ) (Entered: 05/19/2020)

             Thumb Drive with.M4A File Received from Amazon Data Services, Inc., Amazon.Com, Inc. (Placed in file room.) (rban, ) (Entered:            05/18/2020
             05/19/2020)

        47   ORDER granting 45 Motion. Signed by District Judge Liam O'Grady on 5/19/2020. (lcre, ) (c/s) (Entered: 05/19/2020)                        05/19/2020

        48   Minute Entry for proceedings held before District Judge Liam O'Grady:Preliminary Injunction Hearing held on 5/21/2020. Plaintiffs         05/21/2020
             appeared through Travis Andrews, Elizabeth Petrela Papez and Patrick Friel Stokes. Defendants appeared through George
             Calhoun, Greg Brower, Stan Garnett, Jeff Hamlin and Jim Trusty. Counsel present arguments. Court grants the Preliminary
             Injunction. Court will issue an Order continuing the TRO for a period of ten days so the parties can continue to negotiate the terms
             of the Preliminary Injunction. Counsel are to notify the court where they are within the ten days. (cc: via email to counsel)(Court
             Reporter S. Wallace.)(awac, ) (Entered: 05/21/2020)

        49   ORDER holding in abeyance the Preliminary Injunction. The TRO that took effect on April 28, 2020 16 is hereby continued, and will         05/21/2020
             remain in effect for ten days from the date of this Order. The Parties shall notify the Court immediately upon either a resolution or a
             conclusion that no resolution will be possible without further briefing or argument to the Court. Signed by District Judge Liam
             O'Grady on 5/21/2020. (cc: via email to counsel)(awac, ) (Entered: 05/21/2020)

        50   JOINT Consent MOTION to Continue TRO and Status Report by Amazon Data Services, Inc., Amazon.Com, Inc., WDC Holdings                      05/29/2020
             LLC, Brian Watson. (Attachments: # 1 Cover Letter, # 2 Certificate of Service, # 3 Proposed Order)(awac, ) (Entered: 05/29/2020)


https://app.pacerpro.com/cases/13110820/print?q=                                                                                                               5/17
2/17/2021Case    1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 7 of 18 PageID# 735
                                         https://app.pacerpro.com/cases/13110820/print?q=

         #                                                               Docket Text                                                               Date Filed

        51   ORDER granting 50 Motion to Continue. The TRO is continued for five (5) days, until June 5, 2020. Signed by District Judge Liam       05/29/2020
             O'Grady on 5/29/2020. (cc: via email to counsel)(awac, ) (Entered: 05/29/2020)

        52   MOTION to Set Pleadings Schedule by WDC Holdings LLC, Brian Watson. (Attachments: # 1 Proposed Order, # 2 Letter)(rban, )             06/01/2020
             (Entered: 06/01/2020)

        53   OPPOSITION to 52 MOTION to Set Pleadings Schedule filed by Amazon Data Services, Inc., Amazon.Com, Inc. (Attachments: #               06/02/2020
             1 Exhibit A, # 2 Proposed Order, # 3 Letter)(dest, ) (Entered: 06/03/2020)

        54   STATUS REPORT by Amazon Data Services, Inc., Amazon.Com, Inc. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)              06/03/2020
             (dest, ) (Entered: 06/03/2020)

        55   Agreed PROTECTIVE ORDER. Signed by District Judge Liam O'Grady on 6/4/2020. (lcre, )(c/s) (Entered: 06/04/2020)                       06/04/2020

        56   ORDER granting 52 Motion. The Defendants shall submit responsive pleadings by June 26, 2020, and the Plaintiffs may reply to          06/04/2020
             such pleadings by July 27, 2020. Signed by District Judge Liam O'Grady on 6/4/2020. (lcre, )(c/s) (Entered: 06/04/2020)

        57   ORDER granting 41 Motion for Preliminary Injunction. Signed by District Judge Liam O'Grady on 6/5/2020. (cc to counsel via email      06/05/2020
             from Chambers)(awac, ) (Entered: 06/05/2020)

        58   MOTION to File Redacted Public Versions of Seven Sealed and Confidential Documents by Amazon Data Services, Inc.,                     06/10/2020
             Amazon.Com, Inc. (Attachments: # 1 Proposed Order, # 2 Exhibit 13 part 1 of 3, # 3 Exhibit 13 part 2 of 3, # 4 Exhibit 13 part 3 of
             3, # 5 Exhibit 14, # 6 Exhibit 28, # 7 Exhibit 32, # 8 Exhibit 33, # 9 Exhibit 37)(jlan) (Entered: 06/11/2020)

        59   Declaration in Support of Plaintiff's Supplemental Memorandum in Support of Show Cause Order and Plaintiffs' Application for          06/10/2020
             Preliminary Injunction. (jlan) (Entered: 06/11/2020)

        60   NOTICE of Execution of Conditions for Unsealing the Docket. (jlan) (Entered: 06/11/2020)                                              06/10/2020

        61   ORDER granting 58 Motion to File Redacted Public Versions of Seven Sealed and Confidential Documents (see order for details).         06/11/2020
             Signed by District Judge Liam O'Grady on 6/11/2020. (c/s to parties) (jlan) (Entered: 06/11/2020)

        62   ORDER Unsealing the Docket. Signed by District Judge Liam O'Grady on 06/11/2020. (jlan) (Entered: 06/11/2020)                         06/11/2020

        63   Motion to appear Pro Hac Vice by Claudia Maria Barrett and Certification of Local Counsel Travis Stuart Andrews Filing fee $75. by    06/12/2020
             Amazon Data Services, Inc., Amazon.Com, Inc. (dest, ) (Additional attachment(s) added on 6/17/2020: # 1 Receipt) (rban, ).
             (Entered: 06/12/2020)

        64   ORDER granting 63 Motion for Pro hac vice of Claudia Maria Barrett. Signed by District Judge Liam O'Grady on 6/18/2020. (lcre, )      06/19/2020
             (Entered: 06/19/2020)

        65   MOTION to Dismiss Complaint by WDC Holdings LLC, Brian Watson. (Attachments: # 1 Proposed Order)(Hamlin, Jeffrey)                     06/26/2020
             (Entered: 06/26/2020)

        66   Notice of Hearing Date set for August 18, 2020, at 10:00 am re 65 MOTION to Dismiss Complaint (Hamlin, Jeffrey) (Entered:             06/26/2020
             06/26/2020)

             Set Deadlines as to 65 MOTION to Dismiss Complaint. Motion Hearing set for 8/18/2020 at 10:00 AM in Alexandria Courtroom              06/29/2020
             1000 before District Judge Liam O'Grady. (clar, ) (Entered: 06/29/2020)

        67   MOTION for Order to Show Cause Why Defendants Brian Watson and WDC Holdings LLC Should Not Be Held In Contempt of the                 07/02/2020
             June 5, 2020 Preliminary Injunction by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed Order)
             (Andrews, Travis) (Entered: 07/02/2020)

        68   Memorandum in Support re 67 MOTION for Order to Show Cause Why Defendants Brian Watson and WDC Holdings LLC Should                    07/02/2020
             Not Be Held In Contempt of the June 5, 2020 Preliminary Injunction filed by Amazon Data Services, Inc., Amazon.Com, Inc..
             (Andrews, Travis) (Entered: 07/02/2020)

        69   Declaration re 67 MOTION for Order to Show Cause Why Defendants Brian Watson and WDC Holdings LLC Should Not Be Held                  07/02/2020
             In Contempt of the June 5, 2020 Preliminary Injunction by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1
             Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E)(Andrews, Travis) (Entered: 07/02/2020)

        70   Notice of Hearing Date re 67 MOTION for Order to Show Cause Why Defendants Brian Watson and WDC Holdings LLC Should                   07/02/2020
             Not Be Held In Contempt of the June 5, 2020 Preliminary Injunction (Andrews, Travis) (Entered: 07/02/2020)

        71   ORDERED that Defendants shall respond to this motion on or before July 9, 2020 and Plaintiffs shall file their reply, if any, on or   07/06/2020
             before July 14, 2020. This motion will be heard on Friday, July 17, 2020 (See Order for Details) re 67 MOTION for Order to Show
             Cause Why Defendants Brian Watson and WDC Holdings LLC Should Not Be Held In Contempt of the June 5, 2020 Preliminary
             Injunction filed by Amazon.Com, Inc., Amazon Data Services, Inc. Signed by District Judge Liam O'Grady on 7/6/2020. (lcre, )
             (Entered: 07/06/2020)




https://app.pacerpro.com/cases/13110820/print?q=                                                                                                           6/17
2/17/2021Case     1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 8 of 18 PageID# 736
                                          https://app.pacerpro.com/cases/13110820/print?q=

         #                                                                  Docket Text                                                                 Date Filed

             Set Deadlines per 71 Order as to 67 MOTION for Order to Show Cause Why Defendants Brian Watson and WDC Holdings LLC                        07/06/2020
             Should Not Be Held In Contempt of the June 5, 2020 Preliminary Injunction. Motion Hearing set for 7/17/2020 at 10:00 AM in
             Alexandria Courtroom 1000 before District Judge Liam O'Grady. (lcre, ) (Entered: 07/06/2020)

        72   NOTICE OF APPEAL as to 57 Order on Motion for Preliminary Injunction by WDC Holdings LLC, Brian Watson. Filing fee $ 505,                  07/06/2020
             receipt number 0422-7284757. (Hamlin, Jeffrey) (Entered: 07/06/2020)

        73   Notice of Hearing Date set for September 11, 2020, at 10:00 am re 65 MOTION to Dismiss Complaint (Hamlin, Jeffrey) (Entered:               07/06/2020
             07/06/2020)

        74   Transmission of Notice of Appeal to US Court of Appeals re 72 Notice of Appeal (All case opening forms, plus the transcript                07/07/2020
             guidelines, may be obtained from the Fourth Circuit's website at www.ca4.uscourts.gov) (lcre, ) (Entered: 07/07/2020)

             Set Deadlines as to 65 MOTION to Dismiss Complaint. Motion Hearing set for 9/11/2020 at 10:00 AM Teleconference before                     07/07/2020
             District Judge Liam O'Grady. (clar, ) (Entered: 07/07/2020)

        75   MOTION to Stay Pending Appeal and Memorandum of Points & Authorities In Support by WDC Holdings LLC, Brian Watson.                         07/08/2020
             (Attachments: # 1 Proposed Order)(Hamlin, Jeffrey) (Entered: 07/08/2020)

        76   Notice of Hearing Date set for August 21, 2020, at 10:00 am re 75 MOTION to Stay Pending Appeal and Memorandum of Points &                 07/08/2020
             Authorities In Support (Hamlin, Jeffrey) (Entered: 07/08/2020)

        77   USCA Case Number 20-1743 4th Circuit Case Manager M. Radday for 72 Notice of Appeal filed by Brian Watson, WDC Holdings                    07/09/2020
             LLC. (lcre, ) (Entered: 07/09/2020)

             Set Deadlines as to 75 MOTION to Stay Pending Appeal and Memorandum of Points & Authorities In Support. Motion Hearing set                 07/09/2020
             for 8/21/2020 at 10:00 AM via Teleconference before District Judge Liam O'Grady. (clar, ) (Entered: 07/09/2020)

        78   Consent MOTION for Extension of Time to File Response/Reply as to 67 MOTION for Order to Show Cause Why Defendants                         07/09/2020
             Brian Watson and WDC Holdings LLC Should Not Be Held In Contempt of the June 5, 2020 Preliminary Injunction by WDC
             Holdings LLC, Brian Watson. (Attachments: # 1 Proposed Order)(Hamlin, Jeffrey) (Entered: 07/09/2020)

        79   Amended MOTION for Extension of Time to File Response/Reply as to 67 MOTION for Order to Show Cause Why Defendants                         07/09/2020
             Brian Watson and WDC Holdings LLC Should Not Be Held In Contempt of the June 5, 2020 Preliminary Injunction by WDC
             Holdings LLC, Brian Watson. (Attachments: # 1 Proposed Order)(Hamlin, Jeffrey) (Entered: 07/09/2020)

        80   ORDER denying 78 Motion for Extension of Time to File Response/Reply ; granting 79 Motion for Extension of Time to File                    07/09/2020
             Response/Reply. Signed by District Judge Liam O'Grady on 7/9/2020. (lcre, ) (Entered: 07/09/2020)

        81   Consent MOTION for Extension of Briefing Schedule on Defendants' Motion for a Stay Pending Appeal by Amazon Data Services,                 07/10/2020
             Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed Order)(Andrews, Travis) (Entered: 07/10/2020)

        82   Opposition to 67 MOTION for Order to Show Cause Why Defendants Brian Watson and WDC Holdings LLC Should Not Be Held In                     07/10/2020
             Contempt of the June 5, 2020 Preliminary Injunction filed by WDC Holdings LLC, Brian Watson. (Attachments: # 1 Declaration of
             S. Garnett, # 2 Exhibit A to Declaration of S. Garnett, # 3 Exhibit B to Declaration of S. Garnett, # 4 Exhibit C to Declaration of S.
             Garnett, # 5 Exhibit D to Declaration of S. Garnett)(Hamlin, Jeffrey) (Entered: 07/10/2020)

        83   ORDER granting 81 Motion for Extension of Time to File. Plaintiffs shall respond to Defendant's Motion for Stay Pending Appeal 75          07/13/2020
             on or before August 5,2020. Defendants shall file their reply, if any, on or before August 17,2020.The hearing on the Motion for
             Stay Pending Appeal shall be set for Friday,September 4, 2020 at 10 a.m.. Signed by District Judge Liam O'Grady on 7/13/2020.
             (lcre, ) (Entered: 07/13/2020)

             Set/Reset Deadlines as to 75 MOTION to Stay Pending Appeal and Memorandum of Points & Authorities In Support. Motion                       07/13/2020
             Hearing reset for 9/4/2020 at 10:00 AM in Alexandria Courtroom 1000 before District Judge Liam O'Grady. (lcre, ) (Entered:
             07/13/2020)

        84   RESPONSE in Support re 67 MOTION for Order to Show Cause Why Defendants Brian Watson and WDC Holdings LLC Should                           07/15/2020
             Not Be Held In Contempt of the June 5, 2020 Preliminary Injunction filed by Amazon Data Services, Inc., Amazon.Com, Inc..
             (Attachments: # 1 Proposed Order Proposed Order Granting Expedited Discovery Requests, # 2 Exhibit Proposed Expedited
             Requests for Production)(Andrews, Travis) (Entered: 07/15/2020)

        85   Declaration re 84 Response in Support of Motion, Declaration of Travis Andrews by Amazon Data Services, Inc., Amazon.Com,                  07/15/2020
             Inc.. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit)
             (Andrews, Travis) (Entered: 07/15/2020)

        86   MOTION to Seal Documents by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed Order)(Andrews,                       07/15/2020
             Travis) (Entered: 07/15/2020)

        87   Notice of Filing Sealing Motion LCvR5(C) by Amazon Data Services, Inc., Amazon.Com, Inc. re 86 MOTION to Seal Documents                    07/15/2020
             (Andrews, Travis) (Entered: 07/15/2020)

        88   Sealed Response/Reply/Opposition re 86 MOTION to Seal Documents. (Andrews, Travis) (Entered: 07/15/2020)                                   07/15/2020



https://app.pacerpro.com/cases/13110820/print?q=                                                                                                                7/17
2/17/2021Case     1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 9 of 18 PageID# 737
                                          https://app.pacerpro.com/cases/13110820/print?q=

         #                                                                  Docket Text                                                                    Date Filed

        89   Sealed Attachment/Exhibit(s) re 86 MOTION to Seal Documents. (Attachments: # 1 Exhibit Ex. 2 to the Andrews Declaration, # 2                  07/15/2020
             Exhibit Ex. 3 to the Andrews Declaration, # 3 Exhibit Ex. 4 to the Andrews Declaration, # 4 Exhibit Ex. 5 to the Andrews
             Declaration)(Andrews, Travis) (Entered: 07/15/2020)

        90   ORDER granting 86 Motion to Seal. Signed by District Judge Liam O'Grady on 7/16/2020. (lcre, ) (Entered: 07/17/2020)                          07/16/2020

        91   Minute Entry for proceedings held before District Judge Liam O'Grady:Motion Hearing held on 7/17/2020 re 67 MOTION for Order                  07/17/2020
             to Show Cause Why Defendants Brian Watson and WDC Holdings LLC Should Not Be Held In Contempt of the June 5, 2020
             Preliminary Injunction filed by Amazon.Com, Inc., Amazon Data Services, Inc. Plaintiffs appeared through Travis Andrews,
             Elizabeth Papez, Patrick Stokes, Claudia Barrett and Lora McDonald. Defendants appeared through James Trusty, Gregory
             Brower and Stanley Garnett. Counsel present arguments on motion and arguments on discovery. Court directs counsel to move
             forward with discovery and prepare those requests. Order to follow. (Court Reporter S. Wallace.)(awac, ) (Entered: 07/17/2020)

        92   NOTICE of Appearance by Luke Michael Sullivan on behalf of Amazon Data Services, Inc., Amazon.Com, Inc. (Sullivan, Luke)                      07/20/2020
             (Entered: 07/20/2020)

        93   Transcript Order Acknowledgment from USCA re 72 Notice of Appeal : Court Reporter: Scott Wallace (lcre, ) (Entered: 07/21/2020)               07/21/2020

        94   NOTICE by Amazon Data Services, Inc., Amazon.Com, Inc. of Filing and Service of Plaintiffs' First Requests For Production And                 07/21/2020
             Interrogatories (Attachments: # 1 Exhibit Revised Expedited Requests for Production, # 2 Exhibit Plaintiffs' First Interrogatories To
             Defendants, # 3 Proposed Order Granting Expedited Discovery Requests)(Sullivan, Luke) (Entered: 07/21/2020)

        95   So Ordered that the Defendants shall respond to these discovery requests pursuant to Federal Rules of Civil Procedure 26,33, and              07/22/2020
             34. re 94 NOTICE, filed by Amazon.Com, Inc., Amazon Data Services, Inc. District Judge Liam O'Grady on 7/22/2020. (lcre, )
             (Entered: 07/22/2020)

        96   MOTION to Amend/Correct 56 Order on Motion for Miscellaneous Relief Plaintiffs' Unopposed Motion to Amend the Schedule For                    07/23/2020
             Responding to Defendants' Motion to Dismiss by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed
             Order)(Sullivan, Luke) (Entered: 07/23/2020)

             Notice of Correction : Filer has been notified to file a notice of hearing or waiver of oral argument re 96 MOTION to Amend/Correct           07/24/2020
             56 Order on Motion for Miscellaneous Relief Plaintiffs' Unopposed Motion to Amend the Schedule For Responding to Defendants'
             Motion to Dismiss (lcre, ) (Entered: 07/24/2020)

        97   NOTICE by Amazon Data Services, Inc., Amazon.Com, Inc. re 96 MOTION to Amend/Correct 56 Order on Motion for                                   07/24/2020
             Miscellaneous Relief Plaintiffs' Unopposed Motion to Amend the Schedule For Responding to Defendants' Motion to Dismiss
             Notice of Waiver of Oral Argument (Sullivan, Luke) (Entered: 07/24/2020)

        98   ORDER granting 96 Motion to Amend/Correct. Plaintiffs' may respond to Defendants' June 26, 2020 motion to dismiss by filing an                07/24/2020
             amended complaint on or before July 31, 2020. Signed by District Judge Liam O'Grady on 7/24/2020. (lcre, ) (Entered: 07/24/2020)

        99   MEMORANDUM OPINION. Signed by District Judge Liam O'Grady on 7/28/2020. (awac, ) (Entered: 07/29/2020)                                        07/28/2020

       100   AMENDED COMPLAINT against All Defendants, filed by Amazon Data Services, Inc., Amazon.Com, Inc..(Andrews, Travis) (Main                       07/31/2020
             Document 100 replaced on 8/5/2020 per 115 Order) (lcre, ). Modified on 8/5/2020 (lcre, ). (Entered: 07/31/2020)

       101   Proposed Summons (AllCore Development LLC) by Amazon Data Services, Inc., Amazon.Com, Inc.. (Andrews, Travis) (Entered:                       08/01/2020
             08/01/2020)

       102   Proposed Summons (Carleton Nelson) by Amazon Data Services, Inc., Amazon.Com, Inc.. (Andrews, Travis) (Entered:                               08/01/2020
             08/01/2020)

       103   Proposed Summons (Casey Kirschner) by Amazon Data Services, Inc., Amazon.Com, Inc.. (Andrews, Travis) (Entered:                               08/01/2020
             08/01/2020)

       104   Proposed Summons (Cheshire Ventures LLC) by Amazon Data Services, Inc., Amazon.Com, Inc.. (Andrews, Travis) (Entered:                         08/01/2020
             08/01/2020)

       105   Proposed Summons (Finbrit Holdings LLC) by Amazon Data Services, Inc., Amazon.Com, Inc.. (Andrews, Travis) (Entered:                          08/01/2020
             08/01/2020)

       106   Declaration re 100 Amended Complaint of Lora MacDonald by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1                     08/01/2020
             Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10
             Exhibit 10)(Andrews, Travis) (Entered: 08/01/2020)

       107   Declaration re 100 Amended Complaint Lora MacDonald by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1                        08/01/2020
             Exhibit 11, # 2 Exhibit 12, # 3 Exhibit 13, # 4 Exhibit 14, # 5 Exhibit 15, # 6 Exhibit 16, # 7 Exhibit 17, # 8 Exhibit 18, # 9 Exhibit 19,
             # 10 Exhibit 20)(Andrews, Travis) (Entered: 08/01/2020)

       108   Declaration re 100 Amended Complaint of Lora MacDonald by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1                     08/01/2020
             Exhibit 21, # 2 Exhibit 22, # 3 Exhibit 23-1, # 4 Exhibit 23-2, # 5 Exhibit 23-3, # 6 Exhibit 23-4, # 7 Exhibit 23-5, # 8 Exhibit 23-6, #
             9 Exhibit 23-7)(Andrews, Travis) (Entered: 08/01/2020)



https://app.pacerpro.com/cases/13110820/print?q=                                                                                                                   8/17
        Case
2/17/2021       1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 10 of 18 PageID# 738
                                         https://app.pacerpro.com/cases/13110820/print?q=

         #                                                                  Docket Text                                                                    Date Filed

       109   Declaration re 100 Amended Complaint of Lora MacDonald by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1                     08/01/2020
             Exhibit 24-1, # 2 Exhibit 24-2, # 3 Exhibit 24-3, # 4 Exhibit 25, # 5 Exhibit 26, # 6 Exhibit 27, # 7 Exhibit 28, # 8 Exhibit 29, # 9
             Exhibit 30)(Andrews, Travis) (Entered: 08/01/2020)

       110   Declaration re 100 Amended Complaint of Lora MacDonald by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1                     08/01/2020
             Exhibit 31, # 2 Exhibit 32, # 3 Exhibit 33, # 4 Exhibit 34, # 5 Exhibit 35, # 6 Exhibit 36, # 7 Exhibit 37, # 8 Exhibit 38, # 9 Exhibit 39,
             # 10 Exhibit 40)(Andrews, Travis) (Entered: 08/01/2020)

       111   Declaration re 100 Amended Complaint of Lora MacDonald by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1                     08/01/2020
             Exhibit 41, # 2 Exhibit 42, # 3 Exhibit 43, # 4 Exhibit 44, # 5 Exhibit 45, # 6 Exhibit 46, # 7 Exhibit 47-1, # 8 Exhibit 47-2, # 9 Exhibit
             48, # 10 Exhibit 49)(Andrews, Travis) (Entered: 08/01/2020)

       112   Summons Issued as to AllCore Development LLC, Cheshire Ventures LLC, Finbrit Holdings LLC, Casey Kirschner, Carleton                          08/04/2020
             Nelson. NOTICE TO ATTORNEY: Print out two electronically issued summons and one copy of the attachments for each
             defendant to be served with the complaint. (Attachments: # 1 Notice to Attorney)(lcre, ) (Entered: 08/04/2020)

       113   MOTION for Leave to File Corrected First Amended Complaint by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments:                     08/04/2020
             # 1 Exhibit Proposed Corrected First Amended Complaint, # 2 Exhibit Redline Comparison of First Amended Complaint, # 3
             Proposed Order)(Andrews, Travis) (Entered: 08/04/2020)

       114   Notice of Waiver re 113 MOTION for Leave to File Corrected First Amended Complaint (Andrews, Travis) Modified text on 8/6/2020                08/04/2020
             (clar, ). (Entered: 08/04/2020)

       115   ORDER granting 113 Motion for Leave to File. Signed by Magistrate Judge Theresa Carroll Buchanan on 8/5/2020. (lcre, )                        08/05/2020
             (Entered: 08/05/2020)

             Notice of Correction re 114 Notice of Hearing Date - Incorrect Docket Event. (clar, ) (Entered: 08/05/2020)                                   08/05/2020

       116   RESPONSE in Opposition re 75 MOTION to Stay Pending Appeal and Memorandum of Points & Authorities In Support filed by                         08/05/2020
             Amazon Data Services, Inc., Amazon.Com, Inc.. (Sullivan, Luke) (Entered: 08/05/2020)

             Notice of Correction re 114 Notice of Hearing Date - Incorrect Docket Event. (clar, ) (Entered: 08/06/2020)                                   08/06/2020

       117   Sealed Transcript of Proceeding Before District Judge Liam O'Grady 5/21/2020. (rban, ) (Entered: 08/06/2020)                                  08/06/2020

       118   RESPONSE in Support re 75 MOTION to Stay Pending Appeal and Memorandum of Points & Authorities In Support filed by WDC                        08/17/2020
             Holdings LLC, Brian Watson. (Hamlin, Jeffrey) (Entered: 08/17/2020)

       119   Consent MOTION for Extension of Deadlines and Page Limits for Defendants' Response to the Amended Complaint, Plaintiffs'                      08/21/2020
             Opposition, and Defendants' Reply Thereto by WDC Holdings LLC, Brian Watson. (Attachments: # 1 Proposed Order)(Hamlin,
             Jeffrey) (Entered: 08/21/2020)

       120   Waiver of re 119 Consent MOTION for Extension of Deadlines and Page Limits for Defendants' Response to the Amended                            08/21/2020
             Complaint, Plaintiffs' Opposition, and Defendants' Reply Thereto by WDC Holdings LLC, Brian Watson (Hamlin, Jeffrey) (Entered:
             08/21/2020)

       121   ORDER granting 119 Motion for Extension of Time to File. ORDERED that the motion is GRANTED, and Defendants shall have                        08/24/2020
             until Friday, September 11,2020 to answer or otherwise respond to the Amended Complaint (See Order for Details). Signed by
             District Judge Liam O'Grady on 8/24/2020. (lcre, ) (Entered: 08/25/2020)

             ***Motion Hearing terminated, Set Deadlines/Hearings AllCore Development LLC answer due 9/11/2020; Amazon.Com, Inc.                           08/25/2020
             answer due 9/11/2020; Cheshire Ventures LLC answer due 9/11/2020; John Does answer due 9/11/2020; Finbrit Holdings LLC
             answer due 9/11/2020; Casey Kirschner answer due 9/11/2020; Manassas NCP FF, LLC answer due 9/11/2020; NOVA WPC LLC
             answer due 9/11/2020; NSIPI Administrative Manager answer due 9/11/2020; Carleton Nelson answer due 9/11/2020; Sterling
             NCP FF, LLC answer due 9/11/2020; Villanova Trust answer due 9/11/2020; WDC Holdings LLC answer due 9/11/2020; Brian
             Watson answer due 9/11/2020; White Peaks Capital LLC answer due 9/11/2020. (lcre, ) (Entered: 08/25/2020)

       122   TRANSCRIPT of proceedings held on 7/17/2020, before Judge Liam O'Grady, Court Reporter/Transcriber Scott Wallace,                             08/27/2020
             Telephone number 703 299-2601. NOTICE RE REDACTION OF TRANSCRIPTS:The parties have thirty(30) calendar days to file
             with the Court a Notice of Intent to Request Redaction of this transcript. If no such Notice is filed, the transcript will be made
             remotely electronically available to the public without redaction after 90 calendar days. The policy is located on our website at
             www.vaed.uscourts.gov Transcript may be viewed at the court public terminal or purchased through the court reporter/transcriber
             before the deadline for Release of Transcript Restriction. After that date it may be obtained through PACER. Redaction Request
             due 9/28/2020. Redacted Transcript Deadline set for 10/27/2020. Release of Transcript Restriction set for 11/25/2020. (rban, )
             (Entered: 08/27/2020)

       123   NOTICE of Appearance by Eric Richard Nitz on behalf of Carleton Nelson (Nitz, Eric) (Entered: 09/01/2020)                                     09/01/2020

       124   Motion to appear Pro Hac Vice by Justin V. Shur and Certification of Local Counsel Eric R. Nitz Filing fee $ 75, receipt number               09/01/2020
             0422-7380027. by Carleton Nelson. (Nitz, Eric) (Entered: 09/01/2020)

       125   Motion to appear Pro Hac Vice by Caleb Hayes-Deats and Certification of Local Counsel Eric R. Nitz Filing fee $ 75, receipt                   09/01/2020
             number 0422-7380028. by Carleton Nelson. (Nitz, Eric) (Entered: 09/01/2020)

https://app.pacerpro.com/cases/13110820/print?q=                                                                                                                   9/17
        Case
2/17/2021        1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 11 of 18 PageID# 739
                                          https://app.pacerpro.com/cases/13110820/print?q=

         #                                                                  Docket Text                                                                   Date Filed

       126   Motion to appear Pro Hac Vice by Jennifer Elizabeth Fischell and Certification of Local Counsel Eric R. Nitz Filing fee $ 75, receipt        09/01/2020
             number 0422-7380029. by Carleton Nelson. (Nitz, Eric) (Entered: 09/01/2020)

       127   MOTION to Expedite Briefing, MOTION for Extension of Time to File Answer re 121 Order on Motion for Extension of Time to File,               09/01/2020
             , MOTION to Stay Deadline for Responding to Amended Complaint by Carleton Nelson. (Attachments: # 1 Proposed Order
             Granting Expedited Briefing and Extension, # 2 Proposed Order Granting Motion To Stay Deadlines)(Nitz, Eric) (Entered:
             09/01/2020)

       128   MOTION to Seal Memorandum and Declaration in Support of Motion To Stay by Carleton Nelson. (Nitz, Eric) (Entered:                            09/01/2020
             09/01/2020)

       129   Sealed Memorandum in Support re 127 MOTION to Expedite Briefing MOTION for Extension of Time to File Answer re 121 Order                     09/01/2020
             on Motion for Extension of Time to File, MOTION to Stay Deadline for Responding to Amended Complaint. (Attachments: # 1
             Affidavit of Eric R. Nitz, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G)(Nitz,
             Eric) (Entered: 09/01/2020)

       130   Memorandum in Support re 127 MOTION to Expedite Briefing MOTION for Extension of Time to File Answer re 121 Order on                         09/01/2020
             Motion for Extension of Time to File, MOTION to Stay Deadline for Responding to Amended Complaint filed by Carleton Nelson.
             (Attachments: # 1 Affidavit of Eric R. Nitz, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8
             Exhibit G)(Nitz, Eric) (Entered: 09/01/2020)

       131   Notice of Filing Sealing Motion LCvR5(C) by Carleton Nelson re 128 MOTION to Seal Memorandum and Declaration in Support of                   09/01/2020
             Motion To Stay (Nitz, Eric) (Entered: 09/01/2020)

       132   Waiver of re 127 MOTION to Expedite Briefing MOTION for Extension of Time to File Answer re 121 Order on Motion for Extension                09/01/2020
             of Time to File, MOTION to Stay Deadline for Responding to Amended Complaint by Carleton Nelson (Nitz, Eric) (Entered:
             09/01/2020)

       133   ORDERED that Plaintiffs shall file their Opposition to the instant motions by5:00 pm on September 3, 2020 and any reply shall be             09/02/2020
             filed by the Defendant by 12 noon on September 4, 2020 re 127 MOTION to Expedite Briefing MOTION for Extension of Time to
             File Answer re 121 Order on Motion for Extension of Time to File, MOTION to Stay Deadline for Responding to Amended
             Complaint filed by Carleton Nelson. Signed by District Judge Liam O'Grady on 9/2/2020. (lcre, ) (Entered: 09/02/2020)

       134   Opposition to 127 MOTION to Expedite Briefing MOTION for Extension of Time to File Answer re 121 Order on Motion for                         09/03/2020
             Extension of Time to File, MOTION to Stay Deadline for Responding to Amended Complaint filed by Amazon Data Services, Inc.,
             Amazon.Com, Inc.. (Andrews, Travis) (Entered: 09/03/2020)

       135   Declaration re 134 Opposition, Declaration of Luke Sullivan in Support of Plaintiffs' Opposition to Defendant Nelson's Motion to             09/03/2020
             Stay by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4)
             (Andrews, Travis) (Entered: 09/03/2020)

             Per LO chambers motions set for 9/4/2020 on the pleadings (clar, ) (Entered: 09/03/2020)                                                     09/03/2020

       136   REPLY to Response to Motion re 127 MOTION to Expedite Briefing MOTION for Extension of Time to File Answer re 121 Order on                   09/04/2020
             Motion for Extension of Time to File, MOTION to Stay Deadline for Responding to Amended Complaint filed by Carleton Nelson.
             (Attachments: # 1 Affidavit of Eric R. Nitz, # 2 Exhibit A)(Nitz, Eric) (Entered: 09/04/2020)

       137   ORDER denying 75 Motion to Stay. Signed by District Judge Liam O'Grady on 9/4/2020. (lcre, ) (Main Document 137 replaced on                  09/04/2020
             9/4/2020) (lcre, ). (Entered: 09/04/2020)

       138   ORDERED that the motion is GRANTED, and Plaintiffs shall file their Second Amended Complaint on or before September 18,                      09/04/2020
             2020; Defendants shall have twenty- one days from the filing of the Second Amended Complaint to answer or otherwise respond to
             the Second Amended Complaint; Plaintiffs shall have thirty days from the filing of any Rule 12 motion in response to the Second
             Amended Complaint to respond to such a motion; and Defendants shall have twenty days to reply; and ORDERED that any
             consolidated Rule 12 motion filed in response to the Second Amended Complaint shall not exceed fifty pages, Plaintiffs opposition
             to any single motion shall not exceed fifty pages and any consolidated opposition to more than one motion shall not exceed
             seventy pages, and any reply in support of a consolidated Rule 12 motion shall not exceed twenty-five pages. Signed by District
             Judge Liam O'Grady on 09/04/2020. (jlan) (Entered: 09/04/2020)

       139   ORDER granting 124 Motion for Pro hac vice. Signed by District Judge Liam O'Grady on 9/4/2020. (rban, ) (Entered: 09/08/2020)                09/04/2020

       140   ORDER granting 125 Motion for Pro hac vice. Signed by District Judge Liam O'Grady on 9/4/2020. (rban, ) (Entered: 09/08/2020)                09/04/2020

       141   ORDER granting 126 Motion for Pro hac vice. Signed by District Judge Liam O'Grady on 9/4/2020. (rban, ) (Entered: 09/08/2020)                09/04/2020

       142   NOTICE of Appearance by Scott Jeffrey Pivnick on behalf of Casey Kirschner (Pivnick, Scott) (Entered: 09/14/2020)                            09/14/2020

       143   Motion to appear Pro Hac Vice by Edward T. Kang and Certification of Local Counsel Scott J. Pivnick Filing fee $ 75, receipt                 09/14/2020
             number 0422-7398085. by Casey Kirschner. (Pivnick, Scott) (Entered: 09/14/2020)

       144   Motion to appear Pro Hac Vice by Kelley C. Barnaby and Certification of Local Counsel Scott J. Pivnick Filing fee $ 75, receipt              09/14/2020
             number 0422-7398097. by Casey Kirschner. (Pivnick, Scott) (Entered: 09/14/2020)



https://app.pacerpro.com/cases/13110820/print?q=                                                                                                                 10/17
        Case
2/17/2021        1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 12 of 18 PageID# 740
                                          https://app.pacerpro.com/cases/13110820/print?q=

         #                                                                   Docket Text                                                                      Date Filed

       145   RESPONSE to Motion re 128 MOTION to Seal Memorandum and Declaration in Support of Motion To Stay filed by Amazon Data                            09/14/2020
             Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed Order)(Sullivan, Luke) (Entered: 09/14/2020)

       146   NOTICE by Amazon Data Services, Inc., Amazon.Com, Inc. re 145 Response to Motion to Seal (Sullivan, Luke) (Entered:                              09/16/2020
             09/16/2020)

       147   ORDER granting in part and denying in part 128 Motion to Seal. Exhibits A, C, D, E and G to the Nitz Declaration shall remain                    09/16/2020
             permanently under seal. Exhibits B and F to the Nitz Declaration shall be unsealed. Signed by Magistrate Judge Theresa Carroll
             Buchanan on 9/16/2020. (lcre, ) (Entered: 09/16/2020)

       148   ORDER granting 143 Motion for Pro hac vice of Edward T. Kang. Signed by District Judge Liam O'Grady on 9/17/2020. (lcre, )                       09/17/2020
             (Entered: 09/18/2020)

       149   ORDER granting 144 Motion for Pro hac vice of Kelley C. Barnaby. Signed by District Judge Liam O'Grady on 9/17/2020. (lcre, )                    09/17/2020
             (Entered: 09/18/2020)

       150   AMENDED COMPLAINT against All Defendants, filed by Amazon.Com, Inc., Amazon Data Services, Inc..(Sullivan, Luke)                                 09/18/2020
             (Entered: 09/18/2020)

       151   MOTION to Seal Second Amended Complaint and Accompanying Declaration and Exhibits by Amazon Data Services, Inc.,                                 09/19/2020
             Amazon.Com, Inc.. (Attachments: # 1 Proposed Order)(Sullivan, Luke) (Entered: 09/19/2020)

       152   Notice of Under Seal Filing LCvR5 (B) by Amazon Data Services, Inc., Amazon.Com, Inc. re 151 MOTION to Seal Second                               09/19/2020
             Amended Complaint and Accompanying Declaration and Exhibits (Sullivan, Luke) (Entered: 09/19/2020)

       153   Sealed Document re 151 MOTION to Seal Second Amended Complaint and Accompanying Declaration and Exhibits. (Sullivan,                             09/19/2020
             Luke) (Entered: 09/19/2020)

       154   Sealed Document re 151 MOTION to Seal Second Amended Complaint and Accompanying Declaration and Exhibits.                                        09/19/2020
             (Attachments: # 1 Exhibit 55, # 2 Exhibit 61, # 3 Exhibit 62, # 4 Exhibit 65, # 5 Exhibit 66)(Sullivan, Luke) (Entered: 09/19/2020)

       155   Declaration re 150 Amended Complaint by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 1, # 2                           09/19/2020
             Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10)(Sullivan,
             Luke) (Entered: 09/19/2020)

       156   Declaration re 150 Amended Complaint by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 11, # 2                          09/19/2020
             Exhibit 12, # 3 Exhibit 13, # 4 Exhibit 14, # 5 Exhibit 15, # 6 Exhibit 16, # 7 Exhibit 17, # 8 Exhibit 18, # 9 Exhibit 19, # 10 Exhibit
             20)(Sullivan, Luke) (Entered: 09/19/2020)

       157   Declaration re 150 Amended Complaint by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 21, # 2                          09/19/2020
             Exhibit 22, # 3 Exhibit 23-1, # 4 Exhibit 23-2, # 5 Exhibit 23-3, # 6 Exhibit 23-4, # 7 Exhibit 23-5, # 8 Exhibit 23-6, # 9 Exhibit 23-7)
             (Sullivan, Luke) (Entered: 09/19/2020)

       158   Declaration re 150 Amended Complaint by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 24-1, # 2                        09/19/2020
             Exhibit 24-2, # 3 Exhibit 24-3, # 4 Exhibit 24-4, # 5 Exhibit 24-5, # 6 Exhibit 24-6, # 7 Exhibit 24-7, # 8 Exhibit 24-8, # 9 Exhibit 24-
             9, # 10 Exhibit 24-10)(Sullivan, Luke) (Entered: 09/19/2020)

       159   Declaration re 150 Amended Complaint by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 24-11, # 2                       09/19/2020
             Exhibit 24-12, # 3 Exhibit 24-13, # 4 Exhibit 25, # 5 Exhibit 26, # 6 Exhibit 27, # 7 Exhibit 28, # 8 Exhibit 29, # 9 Exhibit 30)
             (Sullivan, Luke) (Entered: 09/19/2020)

       160   Declaration re 150 Amended Complaint by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 31, # 2                          09/19/2020
             Exhibit 32, # 3 Exhibit 33, # 4 Exhibit 34, # 5 Exhibit 35, # 6 Exhibit 36, # 7 Exhibit 37-1, # 8 Exhibit 37-2, # 9 Exhibit 37-3, # 10
             Exhibit 37-4)(Sullivan, Luke) (Entered: 09/19/2020)

       161   Declaration re 150 Amended Complaint by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 38, # 2                          09/19/2020
             Exhibit 39, # 3 Exhibit 40, # 4 Exhibit 41, # 5 Exhibit 42, # 6 Exhibit 43, # 7 Exhibit 44, # 8 Exhibit 45, # 9 Exhibit 46, # 10 Exhibit
             47-1, # 11 Exhibit 47-2, # 12 Exhibit 47-3)(Sullivan, Luke) (Entered: 09/19/2020)

       162   Declaration re 150 Amended Complaint by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 48, # 2                          09/19/2020
             Exhibit 49, # 3 Exhibit 50, # 4 Exhibit 51, # 5 Exhibit 52, # 6 Exhibit 53, # 7 Exhibit 54, # 8 Exhibit 55, # 9 Exhibit 56, # 10 Exhibit
             57)(Sullivan, Luke) (Entered: 09/19/2020)

       163   Declaration re 150 Amended Complaint by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit 58, # 2                          09/19/2020
             Exhibit 59, # 3 Exhibit 60, # 4 Exhibit 61, # 5 Exhibit 62, # 6 Exhibit 63, # 7 Exhibit 64, # 8 Exhibit 65, # 9 Exhibit 66)(Sullivan, Luke)
             (Entered: 09/19/2020)

       164   Joint MOTION to Transfer Case to Western District of Washington by Casey Kirschner and by Carleton Nelson. (Nitz, Eric)                          09/21/2020
             (Entered: 09/21/2020)

       165   Memorandum in Support re 164 Joint MOTION to Transfer Case to Western District of Washington by Casey Kirschner and                              09/21/2020
             Carleton Nelson filed by Carleton Nelson. (Nitz, Eric) (Entered: 09/21/2020)



https://app.pacerpro.com/cases/13110820/print?q=                                                                                                                     11/17
        Case
2/17/2021       1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 13 of 18 PageID# 741
                                         https://app.pacerpro.com/cases/13110820/print?q=

         #                                                                Docket Text                                                                   Date Filed

       166   Notice of Hearing Date set for October 16, 2020 re 164 Joint MOTION to Transfer Case to Western District of Washington by                  09/21/2020
             Casey Kirschner and (Nitz, Eric) (Entered: 09/21/2020)

             Set Deadlines as to 164 Joint MOTION to Transfer Case to Western District of Washington by Casey Kirschner and. Motion                     09/22/2020
             Hearing set for 10/16/2020 at 10:00 AM via Teleconference before District Judge Liam O'Grady. (clar, ) (Entered: 09/22/2020)

       167   RESPONSE to Motion re 151 MOTION to Seal Second Amended Complaint and Accompanying Declaration and Exhibits filed by                       09/30/2020
             WDC Holdings LLC, Brian Watson. (Attachments: # 1 Proposed Order)(Hamlin, Jeffrey) (Entered: 09/30/2020)

       168   ORDER granting 151 Motion to Seal. Signed by Magistrate Judge Theresa C. Buchanan on 10/1/2020. (lcre, ) Modified on                       10/01/2020
             10/1/2020 (lcre, ). (Entered: 10/01/2020)

       169   MOTION Reset Deadlines on Motion to Transfer and Expedite Briefing by Amazon Data Services, Inc., Amazon.Com, Inc..                        10/01/2020
             (Attachments: # 1 Proposed Order on Expedited Briefing, # 2 Proposed Order on Resetting Deadlines)(Sullivan, Luke) (Entered:
             10/01/2020)

       170   Memorandum in Support re 169 MOTION Reset Deadlines on Motion to Transfer and Expedite Briefing filed by Amazon Data                       10/01/2020
             Services, Inc., Amazon.Com, Inc.. (Sullivan, Luke) (Entered: 10/01/2020)

       171   Declaration re 169 MOTION Reset Deadlines on Motion to Transfer and Expedite Briefing by Amazon Data Services, Inc.,                       10/01/2020
             Amazon.Com, Inc.. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4)(Sullivan, Luke) (Entered: 10/01/2020)

       172   Waiver of re 169 MOTION Reset Deadlines on Motion to Transfer and Expedite Briefing by Amazon Data Services, Inc.,                         10/01/2020
             Amazon.Com, Inc. (Sullivan, Luke) (Entered: 10/01/2020)

       173   ORDER granting 169 MOTION Reset Deadlines on Motion to Transfer and Expedite Briefing by Amazon Data Services, Inc.,                       10/01/2020
             Amazon.Com, Inc. ORDERED that the deadlines for briefing on the Transfer Motion shall be reset to match this Court's briefing
             schedule entered on September 4, 2020 Dkt. 138 , which instructed that "Plaintiffs shall have thirty days from the filing or any Rule
             12 motions in response to the Second Amended Complaint to respond to such motion; and Defendants shall have twenty days to
             reply." It is further ORDERED that. consistent with the September 4, 2020 order, Amazon shall file its response lo the Transfer
             Motion on the same day that it files its response to Defendants Rule 12 motion, which response is due thirty (30) days after Nelson
             and Kirschner file their Rule 12 motions. It is fu1iher ORDERED that, consistent with the September 4, 2020 order, the Nelson and
             Kirschner Defendants shall file their reply, if any, in support of the Transfer Motion on the same day that Defendants file their reply,
             if any. in support of their Rule 12 motions, which reply is due twenty (20) days after Amazon files its response to Defendants' Rule
             12 motions. It is further ORDERED that the October 16, 2020 hearing on the Transfer Motion is hereby removed from the Court's
             calendar and will be reset for a date following completion of briefing on the Second Amended Complaint Dkt. 150 . Signed by
             District Judge Liam O'Grady on 10/1/2020. (see Order for further details) (dest, ) (Entered: 10/01/2020)

       174   MOTION to Dismiss Verified Second Amended Complaint by Casey Kirschner. (Attachments: # 1 Proposed Order)(Pivnick, Scott)                  10/09/2020
             (Entered: 10/09/2020)

       175   Memorandum in Support re 174 MOTION to Dismiss Verified Second Amended Complaint filed by Casey Kirschner. (Pivnick,                       10/09/2020
             Scott) (Entered: 10/09/2020)

       176   MOTION to Dismiss for Failure to State a Claim by Manassas NCP FF, LLC, NSIPI Administrative Manager, Sterling NCP FF, LLC,                10/09/2020
             WDC Holdings LLC, Brian Watson. (Attachments: # 1 Proposed Order)(Hamlin, Jeffrey) (Entered: 10/09/2020)

       177   NOTICE of Appearance by Eric Richard Nitz on behalf of Cheshire Ventures LLC (Nitz, Eric) (Entered: 10/09/2020)                            10/09/2020

       178   Corporate Disclosure Statement by Cheshire Ventures LLC. (Nitz, Eric) (Entered: 10/09/2020)                                                10/09/2020

       179   MOTION to Dismiss for Failure to State a Claim by Cheshire Ventures LLC, Carleton Nelson. (Nitz, Eric) (Entered: 10/09/2020)               10/09/2020

       180   MOTION to Seal Memorandum of Law in Support of Motion To Dismiss and Supporting Papers by Cheshire Ventures LLC,                           10/09/2020
             Carleton Nelson. (Nitz, Eric) (Entered: 10/09/2020)

       181   Sealed Memorandum in Support re 179 MOTION to Dismiss for Failure to State a Claim . (Attachments: # 1 Affidavit of Caleb                  10/09/2020
             Hayes-Deats, # 2 Exhibit A, # 3 Exhibit B)(Nitz, Eric) (Entered: 10/09/2020)

       182   Memorandum in Support re 179 MOTION to Dismiss for Failure to State a Claim filed by Cheshire Ventures LLC, Carleton Nelson.               10/09/2020
             (Attachments: # 1 Affidavit of Caleb Hayes-Deats, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit
             F, # 8 Exhibit G, # 9 Exhibit H, # 10 Exhibit I)(Nitz, Eric) (Entered: 10/09/2020)

       183   Notice of Filing Sealing Motion LCvR5(C) by Cheshire Ventures LLC, Carleton Nelson re 180 MOTION to Seal Memorandum of                     10/09/2020
             Law in Support of Motion To Dismiss and Supporting Papers (Nitz, Eric) (Entered: 10/09/2020)

             Notice of Correction: Filer has bee notified to file a notice of hearing or waiver of oral argument re 174 MOTION to Dismiss Verified      10/13/2020
             Second Amended Complaint (lcre, ) (Entered: 10/13/2020)

             Notice of Correction: Filer has been notified to file a notice of hearing or waiver of oral argument re 176 MOTION to Dismiss for          10/13/2020
             Failure to State a Claim (lcre, ) (Entered: 10/13/2020)




https://app.pacerpro.com/cases/13110820/print?q=                                                                                                               12/17
        Case
2/17/2021       1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 14 of 18 PageID# 742
                                         https://app.pacerpro.com/cases/13110820/print?q=

         #                                                               Docket Text                                                               Date Filed

       184   Notice of Correction: Filer has been notified to file a notice of hearing or waiver of oral argument re 179 MOTION to Dismiss for     10/13/2020
             Failure to State a Claim by Cheshire Ventures LLC, Carleton Nelson. (lcre, ) Modified on 10/13/2020 (lcre, ). (Entered: 10/13/2020)

       185   Notice of Hearing Date re 176 MOTION to Dismiss for Failure to State a Claim (Hamlin, Jeffrey) (Entered: 10/14/2020)                  10/14/2020

             Set/Reset Deadlines as to 176 MOTION to Dismiss for Failure to State a Claim . Motion Hearing set for 12/18/2020 at 10:00 AM          10/15/2020
             Via Teleconferene before District Judge Liam O'Grady. (clar, ) (Entered: 10/15/2020)

       186   Notice of Hearing Date re 179 MOTION to Dismiss for Failure to State a Claim , 164 Joint MOTION to Transfer Case to Western           10/15/2020
             District of Washington by Casey Kirschner and (Nitz, Eric) (Entered: 10/15/2020)

       187   Notice of Hearing Date re 174 MOTION to Dismiss Verified Second Amended Complaint, 164 Joint MOTION to Transfer Case to               10/15/2020
             Western District of Washington by Casey Kirschner and (Pivnick, Scott) (Entered: 10/15/2020)

             Set Deadlines as to 174 MOTION to Dismiss Verified Second Amended Complaint, 179 MOTION to Dismiss for Failure to State a             10/16/2020
             Claim . Motion Hearing set for 12/18/2020 at 10:00 AM in Alexandria Courtroom 1000 before District Judge Liam O'Grady. (clar, )
             (Entered: 10/16/2020)

       188   Notice of Under Seal Filing LCvR5 (B) by Amazon Data Services, Inc., Amazon.Com, Inc. (Andrews, Travis) (Entered: 10/20/2020)         10/20/2020

       189   MOTION to Seal by Amazon Data Services, Inc., Amazon.Com, Inc.. (Andrews, Travis) (Entered: 10/20/2020)                               10/20/2020

       190   MOTION to Compel Production of Documents and Interrogatory Responses by Amazon Data Services, Inc., Amazon.Com, Inc..                 10/20/2020
             (Attachments: # 1 Proposed Order)(Andrews, Travis) (Entered: 10/20/2020)

       191   Memorandum in Support re 190 MOTION to Compel Production of Documents and Interrogatory Responses (Public Redacted                    10/20/2020
             Version) filed by Amazon Data Services, Inc., Amazon.Com, Inc.. (Andrews, Travis) (Entered: 10/20/2020)

       192   Sealed Memorandum in Support re 190 MOTION to Compel Production of Documents and Interrogatory Responses. (Andrews,                   10/20/2020
             Travis) (Entered: 10/20/2020)

       193   Declaration re 190 MOTION to Compel Production of Documents and Interrogatory Responses (Declaration of Travis S. Andrews)            10/20/2020
             by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6
             Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10 Exhibit, # 11 Exhibit, # 12 Exhibit, # 13 Exhibit)(Andrews, Travis) (Entered:
             10/20/2020)

       194   Sealed Document re 190 MOTION to Compel Production of Documents and Interrogatory Responses. (Attachments: # 1 Exhibit                10/20/2020
             (Sealed Version - Ex. 10), # 2 Exhibit (Sealed Version - Ex. 11), # 3 Exhibit (Sealed Version - Ex. 12))(Andrews, Travis) (Entered:
             10/20/2020)

       195   Notice of Hearing Date re 190 MOTION to Compel Production of Documents and Interrogatory Responses (Andrews, Travis)                  10/20/2020
             (Entered: 10/20/2020)

             Set Deadlines as to 190 MOTION to Compel Production of Documents and Interrogatory Responses. Motion Hearing set for                  10/22/2020
             11/13/2020 at 10:00 AM in Alexandria Courtroom 500 before Magistrate Judge Theresa Carroll Buchanan. (clar, ) (Entered:
             10/22/2020)

             MOTIONS REFERRED to Magistrate Judge: Buchanan. 190 MOTION to Compel Production of Documents and Interrogatory                        10/22/2020
             Responses (clar, ) (Entered: 10/22/2020)

       196   NOTICE by Carleton Nelson of proceeding filed in the State of Washington (Attachments: # 1 Exhibit A)(Nitz, Eric) (Entered:           10/22/2020
             10/22/2020)

       197   RESPONSE to Motion re 180 MOTION to Seal Memorandum of Law in Support of Motion To Dismiss and Supporting Papers filed                10/22/2020
             by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed Order)(Andrews, Travis) (Entered: 10/22/2020)

       198   ORDER granting 180 Motion to Seal. Signed by Magistrate Judge Theresa Carroll Buchanan on 10/23/2020. (lcre, ) (Entered:              10/23/2020
             10/23/2020)

       199   Docketed in Error and Removed. (lcre, ) Modified on 10/23/2020 (lcre, ). (Main Document 199 replaced on 10/23/2020) (lcre, ).         10/23/2020
             (Attachment 1 replaced on 10/23/2020) (lcre, ). (Entered: 10/23/2020)

       200   MOTION to Withdraw as Attorney and Memorandum in Support by Casey Kirschner. (Attachments: # 1 Proposed Order)(Pivnick,               10/23/2020
             Scott) (Entered: 10/23/2020)

       201   NOTICE by Casey Kirschner re 200 MOTION to Withdraw as Attorney and Memorandum in Support - of Consent of Defendant                   10/27/2020
             Casey Kirschner to Withdraw as Counsel (Pivnick, Scott) (Entered: 10/27/2020)

       202   ORDER granting 200 Motion to Withdraw as Attorney. Signed by Magistrate Judge Theresa Carroll Buchanan on 10/28/2020.                 10/28/2020
             Attorney Scott Jeffrey Pivnick terminated. (lcre, ) (Entered: 10/28/2020)

       203   RESPONSE to Motion re 189 MOTION to Seal Pls.' Mot. to Compel Produc'n of Documents and Interrog. Responses filed by WDC              10/29/2020
             Holdings LLC, Brian Watson. (Attachments: # 1 Proposed Order)(Hamlin, Jeffrey) (Entered: 10/29/2020)


https://app.pacerpro.com/cases/13110820/print?q=                                                                                                          13/17
        Case
2/17/2021       1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 15 of 18 PageID# 743
                                         https://app.pacerpro.com/cases/13110820/print?q=

         #                                                                 Docket Text                                                                   Date Filed

       204   ORDER granting 189 Motion to Seal. Signed by Magistrate Judge Theresa Carroll Buchanan on 10/30/2020. (lcre, ) (Entered:                    10/30/2020
             10/30/2020)

       205   MOTION to Expedite Briefing, MOTION To Order Plaintiffs To File and Serve Partially Unredacted Exhibit by Cheshire Ventures                 10/30/2020
             LLC, Carleton Nelson. (Attachments: # 1 Affidavit of Caleb Hayes-Deats, # 2 Exhibit A, # 3 Proposed Order To Expedite Briefing, #
             4 Proposed Order To File and Serve Partially Unredacted Exhibit)(Nitz, Eric) (Entered: 10/30/2020)

       206   Waiver of re 205 MOTION to Expedite Briefing MOTION To Order Plaintiffs To File and Serve Partially Unredacted Exhibit by                   10/30/2020
             Cheshire Ventures LLC, Carleton Nelson (Nitz, Eric) (Entered: 10/30/2020)

       207   RESPONSE in Opposition re 190 MOTION to Compel Production of Documents and Interrogatory Responses filed by WDC                             11/03/2020
             Holdings LLC, Brian Watson. (Attachments: # 1 Affidavit in Support of Defs.' Response to Pls.' Mot. to Compel)(Hamlin, Jeffrey)
             (Entered: 11/03/2020)

       208   MOTION to Seal by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed Order)(Andrews, Travis)                          11/09/2020
             (Entered: 11/09/2020)

       209   Notice of Under Seal Filing LCvR5 (B) by Amazon Data Services, Inc., Amazon.Com, Inc. re 208 MOTION to Seal (Andrews,                       11/09/2020
             Travis) (Entered: 11/09/2020)

       210   RESPONSE in Opposition re 164 Joint MOTION to Transfer Case to Western District of Washington by Casey Kirschner and                        11/09/2020
             (Public Redacted Version) filed by Amazon Data Services, Inc., Amazon.Com, Inc.. (Andrews, Travis) (Entered: 11/09/2020)

       211   Sealed Response/Reply/Opposition re 164 Joint MOTION to Transfer Case to Western District of Washington by Casey Kirschner                  11/09/2020
             and. (Andrews, Travis) (Entered: 11/09/2020)

       212   Declaration re 210 Response in Opposition to Motion (Declaration of Lora E. MacDonald) by Amazon Data Services, Inc.,                       11/09/2020
             Amazon.Com, Inc.. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, #
             9 Exhibit, # 10 Exhibit, # 11 Exhibit, # 12 Exhibit, # 13 Exhibit, # 14 Exhibit, # 15 Exhibit, # 16 Exhibit, # 17 Exhibit, # 18 Exhibit)
             (Andrews, Travis) (Entered: 11/09/2020)

       213   Sealed Document re 210 Response in Opposition to Motion. (Attachments: # 1 Exhibit Sealed Ex. 1, # 2 Exhibit Sealed Ex. 2, # 3              11/09/2020
             Exhibit Sealed Ex. 3, # 4 Exhibit Sealed Ex. 4, # 5 Exhibit Sealed Ex. 5 (part 1), # 6 Exhibit Sealed Ex. 5 (part 2), # 7 Exhibit
             Sealed Ex. 5 (part 3), # 8 Exhibit Sealed Ex. 6 (part 1), # 9 Exhibit Sealed Ex. 6 (part 2), # 10 Exhibit Sealed Ex. 7, # 11 Exhibit
             Sealed Ex. 8, # 12 Exhibit Sealed Ex. 9, # 13 Exhibit Sealed Ex. 10, # 14 Exhibit Sealed Ex. 11, # 15 Exhibit Sealed Ex. 18)
             (Andrews, Travis) (Entered: 11/09/2020)

       214   MOTION for Leave to File Electronic Copy of Two Recordings Referenced in the Declaration of Lora E. MacDonald in Support of                 11/09/2020
             Plaintiffs' Opposition to Motion of Defendants Carleton Nelson and Casey Kirschner to Transfer Venue by Amazon Data Services,
             Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed Order)(Andrews, Travis) (Entered: 11/09/2020)

       215   REPLY to Response to Motion re 190 MOTION to Compel Production of Documents and Interrogatory Responses filed by Amazon                     11/09/2020
             Data Services, Inc., Amazon.Com, Inc.. (Sullivan, Luke) (Entered: 11/09/2020)

       216   MOTION to Seal Opposition to Motions to Dismiss by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1 Proposed                 11/09/2020
             Order)(Sullivan, Luke) (Entered: 11/09/2020)

       217   Notice of Under Seal Filing LCvR5 (B) by Amazon Data Services, Inc., Amazon.Com, Inc. re 216 MOTION to Seal Opposition to                   11/09/2020
             Motions to Dismiss (Sullivan, Luke) (Entered: 11/09/2020)

       218   Plaintiffs Sealed Response/Reply/Opposition re 179 MOTION to Dismiss for Failure to State a Claim , 174 MOTION to Dismiss                   11/09/2020
             Verified Second Amended Complaint, 176 MOTION to Dismiss for Failure to State a Claim . (Sullivan, Luke) (Entered: 11/09/2020)

       219   Opposition to 179 MOTION to Dismiss for Failure to State a Claim , 174 MOTION to Dismiss Verified Second Amended Complaint,                 11/09/2020
             176 MOTION to Dismiss for Failure to State a Claim filed by Amazon Data Services, Inc., Amazon.Com, Inc.. (Sullivan, Luke)
             (Entered: 11/09/2020)

       220   ORDER granting 214 Motion for Leave to File. Signed by Magistrate Judge Theresa Carroll Buchanan on 11/10/2020. (lcre, )                    11/10/2020
             (Entered: 11/10/2020)

       221   EXHIBIT 12 and 14 by Amazon Data Services, Inc., Amazon.Com, Inc. (1 CD and sent to LO Chambers) re 212 Declaration, (klau,                 11/10/2020
             ) (Entered: 11/10/2020)

       222   MOTION to Intervene for Limited Purposes by Non-party Author of Ex 2. (Attachments: # 1 Opposition to Motion, # 2 Exhibit, # 3              11/10/2020
             Opposition to Waiver of Hearing)(Bedell, Kevin) (Entered: 11/10/2020)

       223   MOTION to Seal Exhibit by Non-party Author of Ex 2. (Attachments: # 1 Proposed Order)(Bedell, Kevin) (Entered: 11/10/2020)                  11/10/2020

       224   Notice of Under Seal Filing LCvR5 (B) by Non-party Author of Ex 2 re 223 MOTION to Seal Exhibit (Bedell, Kevin) (Entered:                   11/10/2020
             11/10/2020)

       225   Sealed Attachment/Exhibit(s) re 223 MOTION to Seal Exhibit. (Bedell, Kevin) (Entered: 11/10/2020)                                           11/10/2020



https://app.pacerpro.com/cases/13110820/print?q=                                                                                                                14/17
        Case
2/17/2021       1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 16 of 18 PageID# 744
                                         https://app.pacerpro.com/cases/13110820/print?q=

         #                                                                Docket Text                                                                 Date Filed

       226   RESPONSE to Motion re 205 MOTION to Expedite Briefing MOTION To Order Plaintiffs To File and Serve Partially Unredacted                  11/10/2020
             Exhibit filed by Amazon Data Services, Inc., Amazon.Com, Inc.. (Andrews, Travis) (Entered: 11/10/2020)

             Notice of Correction: The filing user has been notified to file the document separately for each motion relief, or opposition in the     11/12/2020
             future. No action is required at this time re 222 MOTION to Intervene for Limited Purposes (lcre, ) (Entered: 11/12/2020)

             Notice of Correction: Filer has been notified to file a waiver or notice of hearing re 222 MOTION to Intervene for Limited Purposes      11/12/2020
             (lcre, ) (Entered: 11/12/2020)

       227   ORDER granting 222 MOTION to Intervene for Limited Purposes. ORDERED that oral argument for Defendant's Motion re 205 is                 11/12/2020
             set for Friday, November 20, 2020 at 10:00 a.m.Signed by Magistrate Judge Theresa Carroll Buchanan on 11/12/2020. Motion
             Hearing set for 11/20/2020 at 10:00 AM in Alexandria Courtroom 500 before Magistrate Judge Theresa Carroll Buchanan. (lcre, )
             (Entered: 11/12/2020)

       228   Motion to appear Pro Hac Vice by Kenneth Notter III and Certification of Local Counsel Eric R. Nitz Filing fee $ 75, receipt number      11/13/2020
             0422-7494640. by Cheshire Ventures LLC, Carleton Nelson. (Nitz, Eric) (Entered: 11/13/2020)

       229   REPLY to Response to Motion re 205 MOTION to Expedite Briefing MOTION To Order Plaintiffs To File and Serve Partially                    11/13/2020
             Unredacted Exhibit filed by Cheshire Ventures LLC, Carleton Nelson. (Nitz, Eric) (Entered: 11/13/2020)

       230   Minute Entry for proceedings held before Magistrate Judge Theresa Carroll Buchanan:Motion Hearing held on 11/13/2020 re 190              11/13/2020
             MOTION to Compel Production of Documents and Interrogatory Responses filed by Amazon.Com, Inc., Amazon Data Services,
             Inc. Appearances of counsel. Motion argued and GRANTED. (see Order for complete details) (Tape #FTR.)(tfitz, ) (Entered:
             11/13/2020)

       231   FOR REASONS stated from the bench, and in accord with specific rulings and instructions thereto, it is hereby ORDERED that               11/13/2020
             Plaintiffs' Motion to Compel Production of Documents and Interrogatory Responses 190 is GRANTED; and it is further ORDERED
             that Defendants shall complete responses to Plaintiffs' First Requests for Production to Defendants WDC Holdings LLC and Brian
             Watson within eleven (11) days of the date of this Order. Signed by Magistrate Judge Theresa Carroll Buchanan on 11/13/20. (tfitz,
             ) (Entered: 11/13/2020)

             Set/Reset Deadlines as to 205 MOTION to Expedite Briefing MOTION To Order Plaintiffs To File and Serve Partially Unredacted              11/13/2020
             Exhibit . Motion Hearing RESET for 11/20/2020 at 11:00 AM in Alexandria Remote before Magistrate Judge Theresa Carroll
             Buchanan. (per TCB chambers) (tfitz, ) (Entered: 11/13/2020)

       232   ORDER granting 208 Motion to Seal. Signed by Magistrate Judge Theresa Carroll Buchanan on 11/17/2020. (lcre, ) (Entered:                 11/17/2020
             11/17/2020)

       233   ORDER granting 216 Motion to Seal. Signed by Magistrate Judge Theresa Carroll Buchanan on 11/17/2020. (lcre, ) (Entered:                 11/17/2020
             11/17/2020)

       236   ORDER granting 228 Motion for Pro hac vice. Signed by District Judge Liam O'Grady on 11/17/2020. (rban, ) (Entered:                      11/17/2020
             11/19/2020)

       234   Joint MOTION for Extension of Time to File Response/Reply as to 210 Response in Opposition to Motion, 219 Opposition,                    11/18/2020
             (Unopposed) by Cheshire Ventures LLC, Carleton Nelson. (Attachments: # 1 Proposed Order)(Nitz, Eric) (Entered: 11/18/2020)

       235   RESPONSE to Motion re 223 MOTION to Seal Exhibit filed by WDC Holdings LLC, Brian Watson. (Hamlin, Jeffrey) (Entered:                    11/18/2020
             11/18/2020)

       237   ORDER granting 234 Motion for Extension of Time to File Response/Reply. Defendants shall have until Friday, December 4, 2020             11/19/2020
             to file their replies in support of their Motions to Dismiss Dkt. 176 , 179 and their Joint Motion to Transfer Venue Dkt. 164 . Signed
             by Magistrate Judge Theresa Carroll Buchanan on 11/19/2020. (lcre, ) (Entered: 11/19/2020)

       238   ORDER granting 223 Motion to Seal. Signed by Magistrate Judge Theresa Carroll Buchanan on 11/19/2020. (lcre, ) (Entered:                 11/19/2020
             11/19/2020)

       239   Minute Entry for proceedings held before Magistrate Judge Theresa Carroll Buchanan:Motion Hearing held on 11/20/2020 re 205              11/20/2020
             MOTION to Expedite Briefing MOTION To Order Plaintiffs To File and Serve Partially Unredacted Exhibit filed by Carleton Nelson,
             Cheshire Ventures LLC. Appearances of counsel. Motion is argued and DENIED. (see Order for details) (Tape #FTR.)(tfitz, )
             (Entered: 11/20/2020)

       240   For reasons stated from the bench, Defendants' Motion and Memorandum of Law to require Plaintiffs to File and Serve a Partially          11/20/2020
             unredacted copy of Exhibit 2 to the Second Amended Complaint and to Expedite Briefing 205 is DENIED.. Signed by Magistrate
             Judge Theresa Carroll Buchanan on 11/20/20. (tfitz, ) (Entered: 11/20/2020)

       241   Consent MOTION for Extension of Time to Complete Discovery to Comply with Order Compelling Discovery by WDC Holdings                     11/24/2020
             LLC, Brian Watson. (Attachments: # 1 Proposed Order)(Hamlin, Jeffrey) (Entered: 11/24/2020)

       242   ORDER granting 241 Motion for Extension of Time to Complete Discovery. Signed by Magistrate Judge Theresa Carroll Buchanan               11/25/2020
             on 11/25/2020. (rban, ) (Entered: 11/25/2020)




https://app.pacerpro.com/cases/13110820/print?q=                                                                                                             15/17
        Case
2/17/2021       1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 17 of 18 PageID# 745
                                         https://app.pacerpro.com/cases/13110820/print?q=

         #                                                              Docket Text                                                                Date Filed

       243   NOTICE by Amazon Data Services, Inc., Amazon.Com, Inc. re 196 NOTICE of Response to Def. Nelson's Notice of Filing of                 11/30/2020
             Washington Proceeding (Attachments: # 1 Exhibit 1)(Sullivan, Luke) (Entered: 11/30/2020)

             Reset Deadlines as to 174 MOTION to Dismiss Verified Second Amended Complaint. Motion Hearing set for 12/18/2020 at 10:00             12/03/2020
             AM Via Teleconference before District Judge Liam O'Grady. (clar, ) (Entered: 12/03/2020)

       244   Reply In Support re 174 MOTION to Dismiss Verified Second Amended Complaint filed by Casey Kirschner. (lcre, ) (Entered:              12/04/2020
             12/04/2020)

       245   REPLY to Response to Motion re 179 MOTION to Dismiss for Failure to State a Claim filed by Cheshire Ventures LLC, Carleton            12/04/2020
             Nelson. (Nitz, Eric) (Entered: 12/04/2020)

       246   MOTION to Seal Reply in Support of Motion To Transfer by Carleton Nelson. (Nitz, Eric) (Entered: 12/04/2020)                          12/04/2020

       247   Sealed Reply to Response to Motion re 164 Joint MOTION to Transfer Case to Western District of Washington by Carleton Nelson.         12/04/2020
             (Nitz, Eric) (Entered: 12/04/2020)

       248   REPLY to Response to Motion re 164 Joint MOTION to Transfer Case to Western District of Washington by Casey Kirschner and             12/04/2020
             Carleton Nelson filed by Carleton Nelson. (Nitz, Eric) (Entered: 12/04/2020)

       249   Notice of Under Seal Filing LCvR5 (B) by Carleton Nelson re 246 MOTION to Seal Reply in Support of Motion To Transfer (Nitz,          12/04/2020
             Eric) (Entered: 12/04/2020)

       250   RESPONSE in Support re 176 MOTION to Dismiss for Failure to State a Claim filed by Manassas NCP FF, LLC, NSIPI                        12/04/2020
             Administrative Manager, Sterling NCP FF, LLC, WDC Holdings LLC, Brian Watson. (Hamlin, Jeffrey) (Entered: 12/04/2020)

       251   RESPONSE in Support re 246 MOTION to Seal Reply in Support of Motion To Transfer filed by Amazon Data Services, Inc.,                 12/15/2020
             Amazon.Com, Inc.. (Attachments: # 1 Proposed Order)(Sullivan, Luke) (Entered: 12/15/2020)

       252   ORDER granting 246 Motion to Seal. Docket number 247 shall remain permanently under seal.. Signed by Magistrate Judge                 12/16/2020
             Theresa Carroll Buchanan on 12/16/2020. (lcre, ) (Entered: 12/16/2020)

             Per LO chambers motions set for 12/18/2020 on the pleadings (clar, ) (Entered: 12/17/2020)                                            12/17/2020

       253   MOTION to Withdraw as Attorney (Travis Andrews) by Amazon Data Services, Inc., Amazon.Com, Inc.. (Attachments: # 1                    01/05/2021
             Proposed Order)(Andrews, Travis) (Entered: 01/05/2021)

       254   ORDER granting 253 Motion to Withdraw as Attorney. Attorney Travis Stuart Andrews terminated. Signed by Magistrate Judge              01/05/2021
             Theresa Carroll Buchanan on 1/5/2021. (lcre, ) (Entered: 01/06/2021)

       255   TRANSCRIPT of proceedings held on 11-20-20, before Judge Theresa C. Buchanan, Court Reporter/Transcriber Scott Wallace,               01/13/2021
             Telephone number 703 299-2601. NOTICE RE REDACTION OF TRANSCRIPTS:The parties have thirty(30) calendar days to file
             with the Court a Notice of Intent to Request Redaction of this transcript. If no such Notice is filed, the transcript will be made
             remotely electronically available to the public without redaction after 90 calendar days. The policy is located on our website at
             www.vaed.uscourts.gov Transcript may be viewed at the court public terminal or purchased through the court reporter/transcriber
             before the deadline for Release of Transcript Restriction. After that date it may be obtained through PACER Redaction Request
             due 2/12/2021. Redacted Transcript Deadline set for 3/15/2021. Release of Transcript Restriction set for 4/13/2021.(wallace, scott)
             (Entered: 01/13/2021)

       256   ORDER that Defendants' Motions to Dismiss are hereby DENIED and Defendants Kirschner and Nelson's Joint Motion to Transfer            02/01/2021
             Venue is also DENIED (see order for further details) in re 164 Motion to Transfer Case; denying, 174 Motion to Dismiss, 176
             Motion to Dismiss for Failure to State a Claim and 179 Motion to Dismiss for Failure to State a Claim. Signed by District Judge
             Liam O'Grady on 02/01/2021. (jlan) (Entered: 02/02/2021)

       257   Motion to appear Pro Hac Vice by Joseph Alex Little, IV and Certification of Local Counsel Rachel R. Friedman Filing fee $ 75,        02/04/2021
             receipt number 0422-7613938. by Carleton Nelson. (Friedman, Rachel) (Entered: 02/04/2021)

       258   NOTICE of Appearance by Rachel Ross Friedman on behalf of Cheshire Ventures LLC, Carleton Nelson (Friedman, Rachel)                   02/05/2021
             (Entered: 02/05/2021)

       259   MOTION to Substitute Attorney by Cheshire Ventures LLC, Carleton Nelson. (Attachments: # 1 Proposed Order Proposed Order)             02/05/2021
             (Friedman, Rachel) (Entered: 02/05/2021)

       260   Motion to appear Pro Hac Vice by Joseph Alex Little, IV and Certification of Local Counsel Rachel R. Friedman Filing fee $ 75,        02/05/2021
             receipt number 0422-7616540. by Cheshire Ventures LLC. (Friedman, Rachel) (Entered: 02/05/2021)

       261   ORDERED that the Motion (Dkt. 259) is GRANTED; and it is further ORDERED that Rachel Friedman of Burr & Forman, LLP be                02/08/2021
             SUBSTITUTED forEric R. Nitz, Justin V. Shur, Caleb Hayes-Deats, Jennifer Fischell, Kenneth Notter III, and their firm
             MoloLamken, LLP as counsel of record for Carleton Nelson and Cheshire Ventures, LLC. Signed by Magistrate Judge Theresa
             Carroll Buchanan on 02/08/2021. (lber) (Entered: 02/08/2021)

       262   ORDER granting in re 260 Motion for Pro hac vice for Joseph Alex Little. Signed by Magistrate Judge John F. Anderson on               02/09/2021
             02/09/2021. (lber) (Entered: 02/09/2021)


https://app.pacerpro.com/cases/13110820/print?q=                                                                                                          16/17
        Case
2/17/2021       1:20-cv-01343-RDA-IDD Document      28-6 Filed 02/17/21 Page 18 of 18 PageID# 746
                                         https://app.pacerpro.com/cases/13110820/print?q=

         #                                                               Docket Text                                                     Date Filed

       263   MOTION for Extension of Time to File Answer re 150 Amended Complaint by Cheshire Ventures LLC, Carleton Nelson.             02/12/2021
             (Attachments: # 1 Proposed Order Proposed Order)(Friedman, Rachel) (Entered: 02/12/2021)

       264   Consent MOTION for Extension of Time to File Answer re 150 Amended Complaint by Manassas NCP FF, LLC, NSIPI                 02/12/2021
             Administrative Manager, Sterling NCP FF, LLC, WDC Holdings LLC, Brian Watson. (Attachments: # 1 Proposed Order)(Hamlin,
             Jeffrey) (Entered: 02/12/2021)

       265   NOTICE by Manassas NCP FF, LLC, NSIPI Administrative Manager, Sterling NCP FF, LLC, WDC Holdings LLC, Brian Watson re       02/12/2021
             264 Consent MOTION for Extension of Time to File Answer re 150 Amended Complaint Notice of Waiver of Oral Argument
             (Hamlin, Jeffrey) (Entered: 02/12/2021)

       266   ORDERED that 264 Motion for Extension of Time to Answer re 264 Consent MOTION for Extension of Time to File Answer re 150   02/16/2021
             Amended Complaint is GRANTED, and Watson Defendants shall have until Friday, February 19, 2021, to answer the Verified
             Second Amended Complaint. Signed by Magistrate Judge Theresa Carroll Buchanan on 02/16/2021. (lber) (Entered: 02/16/2021)

       267   Waiver of re 263 MOTION for Extension of Time to File Answer re 150 Amended Complaint by Cheshire Ventures LLC, Carleton    02/16/2021
             Nelson (Friedman, Rachel) (Entered: 02/16/2021)

       268   Reply in Support of Motion for Extension of Time to File, filed by Casey Kirschner. (lber) (Entered: 02/16/2021)            02/16/2021

       269   ORDER granting 257 Motion to appear Pro Hac Vice by Joseph Alex Little, IV. Signed by District Judge Liam O'Grady on        02/16/2021
             02/16/2021. (jlan) (Entered: 02/16/2021)




https://app.pacerpro.com/cases/13110820/print?q=                                                                                                17/17
